                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

SELF, INC, ET AL                            :      NO.: 3:20-CV-00252 (RNC)
                                            :
v.                                          :
                                            :
TOWN OF WOLCOTT                             :      JUNE 26, 2020

                               JOINT STATUS REPORT


1.    STATUS OF THE CASE, IDENTIFYING ANY PENDING OR ANTICIPATED
      MOTIONS, AND ANY CIRCUMSTANCES POTENTIALLY INTERFERING WITH
      THE PARTIES’ COMPLIANCE WITH THE SCHEDULING ORDER, AS WELL
      AS A DETAILED STATEMENT OF ALL DISCOVERY UNDERTAKEN TO
      DATE, INCLUDING HOW MANY DEPOSITIONS EACH PARTY HAS TAKEN
      AND THE SPECIFIC DISCOVERY THAT REMAINS TO BE COMPLETED

      There are no motions pending at this time.

      The parties anticipate being able to comply with the Scheduling Order.

      The parties have served discovery on each other.

      No depositions have been taken to date.

2.    ANY INTEREST IN REFERRAL FOR SETTLEMENT PURPOSES TO A
      UNITED STATES MAGISTATE JUDGE OR THE DISTRICT COURT’S
      SPECIAL MASTERS PROGRAM

      The defendant, Town of Wolcott, is not interested in a referral to a Magistrate

Judge or the District Court's Special Masters Program at this time.


3.    WHETHER THE PARTIES WILL CONSENT TO EITHER A JURY TRIAL OR A
      BENCH TRIAL BEFORE A MAGISTRATE JUDGE

      The defendant, Town of Wolcott, does not consent to a trial before a Magistrate

Judge.
4.     THE ESTIMATED LENGTH OF TRIAL

       The parties estimate that trial will last five to seven days, inclusive of jury

selection.

                                               PLAINTIFFS,
                                               SELF, INC. and L&R REALTY



                                               By__/s/ Greg Kirschner_______________
                                                 Greg Kirschner (ct26888)
                                                 The Connecticut Fair Housing Center
                                                 60 Popieluszko Court
                                                 Hartford, CT 06106
                                                 (860) 263-0724 (Tel.)
                                                 (860) 247-4236 (Fax)
                                                 gkirschner@ctfairhousing.org




                                               By__/s/ Stephen Dane________________
                                                 Stephen M. Dane
                                                 Dane Law LLC
                                                 312 Louisiana Ave.
                                                 Perrysburg, OH 43551
                                                 419-873-1814
                                                 sdane@fairhouinglaw.com

                                               DEFENDANT,
                                               TOWN OF WOLCOTT



                                               By /s/ Jacqueline P. McMahon
                                                 Thomas R. Gerarde (ct05640)
                                                 Jacqueline P. McMahon (ct30606)
                                                 Howd & Ludorf, LLC
                                                 65 Wethersfield Avenue
                                                 Hartford, CT 06114-11921
                                                 Ph: 860 249-1361
                                                 Fax: 860 249-7665
                                                 E-mail: tgerarde@hl-law.com
                                                 E-mail: jmcmahon@hl-law.com



                                              2
